Citation Nr: 0504749	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  02-16 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for sensorimotor 
polyneuropathy, bilateral lower extremities, Charcot-Marie-
Tooth disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to April 
1959.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

In January 2004, the Board remanded the claim for further 
development.  The case has now been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  Service connection for sensorimotor polyneuropathy, 
bilateral lower extremities, Charcot-Marie-Tooth disease was 
denied in a May 1998 rating decision.  The appellant was 
informed of the decision and did not appeal.

2.  Since the last decision, the claimant has not submitted 
evidence which is so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for sensorimotor polyneuropathy, bilateral lower 
extremities, Charcot-Marie-Tooth disease.


CONCLUSIONS OF LAW

1.  The May 1998 decision disallowing the appellant's claim 
for service connection for sensorimotor polyneuropathy, 
bilateral lower extremities, Charcot-Marie-Tooth disease is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2004).

2.  New and material evidence has not been received to reopen 
the claim for service connection for sensorimotor 
polyneuropathy, bilateral lower extremities, Charcot-Marie-
Tooth disease.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
(November 9, 2000), and to claims filed before the date of 
enactment but not yet final as of that date.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a letter dated in February 2004, under a heading entitled 
"What the Evidence Must Show," the veteran was notified 
that in order for VA to reconsider previously denied claims, 
there must be new and material evidence.  The veteran was 
informed that to qualify as new, it must be submitted to VA 
for the first time, and to qualify as material, it must 
relate to an unestablished fact necessary to substantiate 
your claim.  In the August 2002 statement of the case, the RO 
provided the veteran with the text of 38 C.F.R. § 3.156, 
pertaining to new and material evidence.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the February 2004 letter, the veteran was 
informed that VA was responsible for obtaining relevant 
records from any Federal agency, including medical records 
from the military, from VA hospitals, or from the Social 
Security Administration.  The veteran was informed that VA 
would make reasonable efforts to obtain relevant records not 
held by a Federal agency, including records from State or 
local governments, private doctors and hospitals, or current 
or former employers.  The veteran was notified that he must 
give VA enough information so that it could request the 
records from the appropriate person or agency.  It was 
stressed that it was the veteran's responsibility to make 
sure that VA received all requested records that were not in 
the possession of a Federal department or agency.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the treatment records and examination reports.  
The veteran has not indicated the existence of any additional 
records that would aid in substantiating his claim.

Fourth, VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  In the February 2004 letter, the veteran was 
requested to provide VA with any additional evidence or 
information that he may have pertaining to his claim.  

The Board notes that VA provided VCAA notice to the appellant 
after the initial AOJ decision was issued.  Pelegrini v. 
Principi, 18 Vet. App. 112.  The Board finds that this was 
not prejudicial to the appellant, however.  Although the VCAA 
notice was provided after the initial AOJ decision, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was addressed and a 
supplemental statement of the case was provided to the 
appellant.  This constituted process.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The Board finds that the timing of the VCAA notice 
was harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

Service connection for sensorimotor polyneuropathy, bilateral 
lower extremities, Charcot-Marie-Tooth disease was previously 
addressed and denied.  The veteran was informed of the 
determination and did not appeal.  That decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).  

At the time of the prior decision, there was no competent 
evidence of sensorimotor polyneuropathy, bilateral lower 
extremities, Charcot-Marie-Tooth disease during service; 
there was no competent evidence of sensorimotor 
polyneuropathy, bilateral lower extremities, Charcot-Marie-
Tooth disease within one year of separation from service and 
there was no competent evidence linking sensorimotor 
polyneuropathy, bilateral lower extremities, Charcot-Marie-
Tooth disease to service.  The evidence did establish that 
sensorimotor polyneuropathy, bilateral lower extremities, 
Charcot-Marie-Tooth disease had been diagnosed in the 1980s.  
For treatment purposes, the veteran had reported some medical 
history.  In September 1978, the veteran complained of 
bilateral heel pain of approximately one year's duration.  In 
October 1983, the veteran had complained of trouble walking, 
probably since 1978.  In November 1983, he reported an 
approximate 10 to 12 year history of a right foot burning 
sensation, leg and thigh cramping and a 1978 history of heel 
pain.  In June 1985, he reported what appears to be a nine-
year history. 
 
The veteran has filed an application to reopen.  Although the 
prior decision is final, the claim may be reopened upon the 
submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  New and 
material evidence means evidence which was not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  38 C.F.R. § 3.156(a) (2001).  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  The Board notes that the 
legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is 
inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,630 (August 2001) (codified at 
38 C.F.R. § 3.156(a) (2004)).

Since the prior decision, the veteran has submitted evidence 
that establishes that he has a neurologic disability.  
However, at the time of the prior decision, there was 
evidence establishing that he had a neurologic disability.  
Evidence that confirms a previously established fact is 
cumulative.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  
The veteran has also reported that he has had the disability 
since service.  However, he had previously asserted that he 
had had the condition in service.  Such evidence is not new.  
According to a 1992 statement from Dr. Stein, the veteran had 
a twenty-year history of weakness and neuropathic change.  
This evidence is not new or material.  Merely moving the 
history closer to service does not establish that the 
evidence is material.  White v. Brown. 6 Vet. App. 247 
(1994).  A twenty-year history, in 1992, even if accepted as 
true does not change the fact that the onset would be more 
than one year after separation.  
 
The veteran has also reported to examiners in June and August 
1993 that sensorimotor polyneuropathy, bilateral lower 
extremities, Charcot-Marie-Tooth disease had been diagnosed 
in 1958 while hospitalized during service.  Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence.  The Court has 
established that a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board finds that new and material evidence has not been 
received, and the claim to reopen is denied.

ORDER

The application to reopen a claim for service connection for 
sensorimotor polyneuropathy, bilateral lower extremities, 
Charcot-Marie-Tooth disease is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


